             Case 2:20-cv-01370-DB Document 3 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY DEWAYNE LEE TURNER,                          No. 2:20-cv-1370 DB P
12                          Petitioner,
13              v.                                         ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                            Respondent.
16

17

18             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis

20   affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

21   will be provided the opportunity to either submit the appropriate affidavit in support of a request

22   to proceed in forma pauperis or submit the appropriate filing fee.

23             In accordance with the above, IT IS HEREBY ORDERED that:

24             1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

25   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

26   failure to comply with this order will result in a recommendation that this action be dismissed;

27   and

28   /////
                                                           1
          Case 2:20-cv-01370-DB Document 3 Filed 07/14/20 Page 2 of 2

 1            2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

 2   form used by this district.

 3   Dated: July 13, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14   DLB:9
     DB/prisoner-habeas/turn1370.101a
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
